—In an action to recover damages, inter alia, for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated June 25, 1991, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
While it is generally true that negligence cases are rarely subject to summary judgment treatment (see, Andre v Pomeroy, 35 NY2d 361), we find that the plaintiff Nava Viniar assumed the risk of becoming injured through contact with the tennis net when she voluntarily engaged in a game of tennis upon the defendant’s recreational premises. Moreover, it cannot reasonably be inferred that the defendant breached any duty to her (see, Robinson v Town of Babylon, 166 AD2d 434; Gallagher v Town of N. Hempstead, 144 AD2d 637). The plaintiffs did not raise any triable issues of fact. Thus, the defendant’s motion for summary judgment is granted. Thompson, J. P., Miller, Lawrence and Copertino, JJ., concur.